Exhibit 10.11
 
 
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment to Amended and Restated Employment Agreement (the “Amendment”) is
entered into effective as of October 26, 2011 (the “Effective Date”), by and
between Donna M. Singer, (the “Executive”) and PURE Bioscience, Inc., a Delaware
corporation (the “Company”).
 
Recitals
 
A.           The Company and the Executive previously entered into the Amended
and Restated Employment Agreement dated as of October 12, 2009 (the “Original
Agreement”).
 
B.           In consideration of the premises, and other good and valuable
consideration, receipt of which is hereby acknowledged by the parties, the
Company and the Executive desire to amend the Original Agreement to clarify the
intended application of Section 409A of the Internal Revenue Code to Executive’s
benefits provided under the Original Agreement and to address certain provisions
of the 2010 health care reform legislation, each effective as of the Effective
Date.
 
Agreement
 
The Company and the Executive, intending to be legally bound, agree as follows
effective as of the Effective Date:
 
1.   Amendment of Original Agreement.
 
(a) Amendment of Section 4.2(b).  Section 4.2(b) of the Original Agreement is
hereby amended to add the following provisions to the end thereof:
 
“Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits or
individual policy premium benefits without potentially incurring financial costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), the Company shall in lieu thereof pay
Executive a taxable cash amount, which payment shall be made regardless of
whether Executive or Executive’s eligible family members elect group health
insurance or individual policy continuation coverage (the “Health Care Benefit
Payment”).  The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer, or would have been paid by the Executive for an
individual policy, as applicable.  The Health Care Benefit Payment shall be
equal to  the amount that the Company would have otherwise paid for COBRA
insurance premiums (which amount shall be calculated based on the premium for
the first month of coverage), or would have otherwise paid for the individual
policy premium reimbursement, as applicable, and shall be paid until the
expiration of the Continuation Period.”
 
 
 
 
 

--------------------------------------------------------------------------------

 
(b) New Section 7.3.  A new Section 7.3 is hereby added to the Original
Agreement that reads as follows:
 
“7.3            The Severance Benefits are intended to qualify for an exemption
from application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly.”
 
2.   Miscellaneous Provisions.
 
(a) Original Agreement.  The Original Agreement, as amended by this Amendment,
shall continue in full force and effect after the date hereof.
 
(b) Whole Agreement.  No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in the Original Agreement, as amended by this Amendment, have been made or
entered into by either party with respect to the subject matter of this
Amendment.
 
In Witness Whereof, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized representative, effective as of the day
and year first above written.
 
 
Executive  
 
    Pure Bioscience, Inc.  
/s/ Donna M. Singer
   
/s/ Michael L. Krall
 
Donna M. Singer 
    Michael L. Krall, President and Chief Executive Officer  
 
   
 
                  /s/ Paul V. Maier        
Paul V. Maier, Chairman of the Compensation Committee
           

                                                             


